*742
ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for revocation of probation and for farther discipline of respondent Donald A. Wheat and has filed three supplementary petitions for discipline alleging that respondent failed to diligently pursue six different client matters, aided a client in shielding income from an adverse party, failed to place client funds in a trust account and to maintain trust account books and records, and failed to cooperate with the Director’s office in investigating these matters, and in fact made misrepresentations to the Director regarding certain of these matters; and
WHEREAS, this matter was referred to a referee of this Court who made findings of fact, conclusions of law and a recommendation for respondent’s disbarment; and
WHEREAS, respondent waives further proceedings pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), withdraws his answer to the petition and supplementary petition and unconditionally admits the allegations of those petitions and of the second and third supplementary petitions, and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is disbarment and wherein respondent agrees to the imposition and payment of $900 in costs and $800 in disbursements pursuant to Rule 24, RLPR; and
WHEREAS, this court has independently reviewed the record and agrees with the recommended discipline,
IT IS HEREBY ORDERED that respondent Donald A. Wheat is disbarred. The Director is awarded $900 in costs and $800 in disbursements.
BY THE COURT
/s/ Alan C. Page Alan C. Page Associate Justice